IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 336A19

                                  Filed 17 July 2020

 IN THE MATTER OF: J.C.L.



      Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 7 May

2019 by Judge Emily G. Cowan in District Court, Henderson County. This matter

was calendared for argument in the Supreme Court on 19 June 2020 but was

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


      Susan F. Davis, Assistant County Attorney, for petitioner-appellee Henderson
      County Department of Social Services.

      Michelle FormyDuval Lynch, GAL Appellate Counsel, for appellee Guardian ad
      Litem.

      Anné C. Wright for respondent-appellant father.


      MORGAN, Justice.


      Respondent father appeals from an order terminating his parental rights to

his minor child, J.C.L. (Josiah).1 We affirm the trial court’s determination.

      The Henderson County Department of Social Services (DSS) filed a petition on

6 December 2016, alleging that Josiah was a neglected juvenile in that (1) respondent




      1The minor child will be referenced throughout this opinion as “Josiah,” which is a
pseudonym used to protect the child’s identity and for ease of reading.
                                     IN RE J.C.L.

                                  Opinion of the Court



and Josiah’s mother had used marijuana in front of Josiah and Josiah’s half-sibling;

(2) respondent and the mother had committed the offense of shoplifting in the

presence of the children; (3) respondent had engaged in acts of domestic violence

against the children’s grandmother in their presence; and (4) the family did not have

stable housing. DSS filed a supplemental petition on 27 February 2017, adding

allegations that (1) respondent and the mother had taken Josiah and Josiah’s half-

sibling to Greenville, South Carolina, to avoid juvenile court proceedings; (2)

respondent had used inappropriate discipline upon Josiah’s half-sibling; (3)

respondent and the mother had not enrolled the children in school; (4) the mother

had failed to appropriately supervise the children while living at a temporary shelter;

(5) respondent and the mother were seen screaming at and hitting each other in the

temporary shelter’s parking lot; and (6) the mother had tested positive for marijuana.

DSS had initially left custody of Josiah with respondent and the mother but obtained

nonsecure custody of him by order entered 27 February 2017.

      After a hearing on 1 June 2017, the trial court entered an order adjudicating

Josiah to be a neglected juvenile. In its separate disposition order, the trial court

continued custody of Josiah with DSS and granted weekly supervised visitation to

respondent. The trial court ordered respondent to (1) submit to random drug and

alcohol screenings as requested by DSS; (2) refrain from further criminal activity,

including illegal drug use, in Josiah’s presence; (3) participate in family-centered

therapy and comply with all referrals and recommendations; (4) address his anger


                                          -2-
                                     IN RE J.C.L.

                                  Opinion of the Court



management issues in therapy; (5) demonstrate stable income sufficient to meet the

family’s needs; (6) obtain and maintain an appropriate residence for the family; (7)

maintain contact and cooperate with DSS; (8) participate in a formal budgeting

counseling program and implement a monthly budget; (9) complete parenting classes

and demonstrate age-appropriate parenting skills; (10) complete individual and/or

family therapy if recommended by his mental health assessment; and (11) pay child

support.

      By order entered 1 November 2017, the trial court established the primary

permanent plan for Josiah as reunification with respondent and the mother and set

the secondary permanent plan as adoption. The trial court continued with these plans

until 10 September 2018, when it entered an order finding that both respondent and

the mother had not made adequate progress under their plans, had not actively

participated in their plans, had not cooperated with DSS, and had not cooperated

with the guardian ad litem. The trial court changed Josiah’s primary permanent plan

to adoption and his secondary permanent plan to guardianship.

      DSS filed a petition to terminate the parental rights of both parents to Josiah

on 1 October 2018. As grounds for termination, DSS alleged the grounds of neglect

and failure to make reasonable progress to correct the conditions that led to Josiah’s

removal from the home. See N.C.G.S. § 7B-1111(a)(1)–(2) (2019). DSS filed an

amended petition on 18 January 2019, adding additional factual allegations to

support its alleged grounds. After a hearing which began on 7 March 2019 and ended


                                          -3-
                                        IN RE J.C.L.

                                     Opinion of the Court



on 4 April 2019, the trial court entered an order on 7 May 2019 terminating both

respondent and the mother’s parental rights to Josiah. The trial court concluded that

both grounds existed to terminate parental rights as alleged by DSS and that

termination of parental rights, including the parental rights of respondent as Josiah’s

father, was in Josiah’s best interests.2 Respondent appeals.

       We review a trial court’s adjudication of the existence of grounds to terminate

parental rights “to determine whether the findings are supported by clear, cogent and

convincing evidence and the findings support the conclusions of law.” In re E.H.P.,

372 N.C. 388, 392, 831 S.E.2d 49, 52 (2019) (quoting In re Montgomery, 311 N.C. 101,

111, 316 S.E.2d 246, 253 (1984)). “Unchallenged findings of fact made at the

adjudicatory stage are binding on appeal.” In re Z.V.A., 373 N.C. 207, 211, 835 S.E.2d
425, 429 (2019) (citing Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731

(1991)). Additionally, “[a] trial court’s finding of fact that is supported by clear, cogent,

and convincing evidence is deemed conclusive even if the record contains evidence

that would support a contrary finding.” In re B.O.A., 372 N.C. 372, 379, 831 S.E.2d
305, 310 (2019) (citing In re Moore, 306 N.C. 394, 403−04, 293 S.E.2d 127, 132 (1982)).

“The trial court’s conclusions of law are reviewable de novo on appeal.” In re C.B.C.,

373 N.C. 16, 19, 832 S.E.2d 692, 695 (2019).

                             Adjudicatory Findings of Fact



       2 The trial court’s order also terminated the parental rights of Josiah’s mother, but
she is not a party to this appeal.

                                             -4-
                                      IN RE J.C.L.

                                   Opinion of the Court



      We first address respondent’s challenges to several of the trial court’s findings

of fact. Respondent first challenges Finding of Fact 52 which states:

             52. The parents have been late with rent several months
             [and] have received disconnect notices from the utility
             company. The parents have not been successful in
             connecting the gas in order for the heat in the home to
             function. For the past two winters they have not had heat
             except for one small space heater in the main living area,
             which did not adequately heat the home.

Respondent contends that the portion of this finding that states that respondent’s

home was only heated by one small space heater is unsupported by the evidence,

because the social worker’s testimony regarding this fact was hearsay and was

contradicted by other testimony. Respondent did not raise any objection, either on a

hearsay ground or upon any other basis, to the social worker’s testimony at trial. He

has thus waived his hearsay argument on appeal, and the social worker’s testimony

must be considered to be competent evidence. N.C. R. App. P. 10(a)(1); See also, e.g.,

In re F.G.J., 200 N.C. App. 681, 693, 684 S.E.2d 745, 753–54 (2009) (holding “any

objection has been waived, and the testimony must be considered competent

evidence” where no objection on hearsay grounds was made by either parent at the

hearing). Moreover, because the trial court’s finding is supported by the social

worker’s testimony, it is deemed conclusive for appellate review purposes.

Respondent does not challenge the remainder of Finding of Fact 52; accordingly, the

entire finding of fact is binding on appeal.




                                           -5-
                                     IN RE J.C.L.

                                  Opinion of the Court



      Respondent next contends that Finding of Fact 40 is not supported by clear,

cogent, and convincing evidence. In Findings of Fact 37 through 39, the trial court

specified that respondent had received two alternative substance abuse treatment

recommendations because his Medicaid insurance had been discontinued, that the

social worker had told respondent that he needed to contact DSS to reinstate his

insurance, that these discussions between the social worker and respondent had

occurred repeatedly from 6 February to 16 April 2018, that respondent reapplied for

his insurance on 17 April 2018, and that his insurance was reinstated on 18 April

2018. In Finding of Fact 40, the trial court then determined:

             40. [Respondent] could have rectified his insurance
             (Medicaid) problems in early February 2018 if he had gone
             to Rutherford County DSS. However, it took him over two
             months to go to Rutherford County DSS to get his Medicaid
             reinstated.

Respondent contends that this finding is not supported by the evidence, because

respondent testified that the required appointment could not be made for the same

day and that sometimes there is a waiting period of several months to get an

appointment. Respondent’s testimony, however, was presented in the context of

Josiah’s need for therapy due to respondent’s failure to complete his case plan in the

preceding twenty-four months:

             Q. . . . Do you think [Josiah] would need therapy?

             A. Of course. After what he’s been through, I’m sure. As
             with [Josiah’s half-sibling], being bounced around
             everywhere.


                                          -6-
                                      IN RE J.C.L.

                                   Opinion of the Court




             Q. Well, wouldn’t it be true, sir, that if you all had finished
             your case plan sooner than 24 months, they wouldn’t have
             been bounced around?

             ....

             [A]: I don’t think it’s the case plan. I think it’s the constant
             continuances in this case. It’s not our fault. Things happen
             in life, you know. Medicaid appointments can’t be made the
             same day. Sometimes appointments are six months away.

Nothing in respondent’s testimony suggests that respondent attempted to contact

DSS before 17 April 2018 to reinstate his Medicaid insurance, or that the

appointments to which respondent was referring in this portion of his testimony were

with DSS for the purpose of reinstating his Medicaid insurance as opposed to an

attempt to schedule therapy appointments for Josiah. Consequently, we hold that the

trial court’s Finding of Fact 40 is supported by the social worker’s testimony and thus

binding on appeal.

      Respondent also argues that the completion timeframe set forth in Finding of

Fact 41 is not supported by the evidence. This factual finding states:

             41. [Respondent] completed a basic level substance abuse
             course six weeks ago, however this course did not include[]
             group or individual counseling.

The certification of completion of the course in question displays a completion date of

19 December 2018. To the extent that this finding of fact recognizes respondent’s

completion date was later than 19 December 2018, we agree with respondent. On the

other hand, respondent does not challenge the portion of Finding of Fact 41 that his


                                           -7-
                                     IN RE J.C.L.

                                  Opinion of the Court



substance abuse course did not include group or individual counseling, and this

segment of the factual finding is binding on appeal.

      Respondent next challenges Finding of Fact 50:

             50. [Respondent] struggles with recurrent anger issues,
             and has become inappropriately belligerent with the Social
             Worker, the Social Worker Supervisor and the Program
             Manager on multiple occasions. [Respondent’s] main
             reaction to conflict or to things that make him angry or
             frustrated is to remove himself from the situation, leaving
             in a fit, and not dealing with whatever it is that has him
             upset. This at times, leads to an inability to obtain
             necessary information as it relates to the juvenile.

To the extent that this finding stands for the proposition that he was displaying

issues with anger in the period leading up to, or at the time of, the termination

hearing, respondent asserts that Finding of Fact 50 is unsupported by the evidence.

The social worker’s testimony, however, establishes that respondent struggled with

recurrent anger issues, became belligerent with DSS employees, stormed out of rooms

during meetings with DSS personnel, and generally dealt with situations that

angered him by leaving the situation. Although the social worker testified that she

had seen a “slight change over the last several months” with regard to respondent’s

anger issues, this improvement was due in part to the social worker’s new discussion

tactics by avoiding opposition with respondent.

      Respondent also asserts that his decision to leave frustrating situations is a

technique developed in conjunction with the Family Centered Treatment (FCT)

clinician with whom respondent had worked in order to help respondent to deal with


                                          -8-
                                    IN RE J.C.L.

                                 Opinion of the Court



his anger management issues, thereby showing that respondent was making

reasonable progress toward satisfying the requirements of his case plan. However,

the clinician’s testimony focused only upon the manner in which respondent dealt

with anger when respondent was under stress due to interactions with Josiah and

did not address more generalized situations which might invoke respondent’s anger.

In the limited circumstances about which the social worker testified, respondent was

reported to have handed Josiah to his mother while stepping away until respondent

could calm down. The trial court’s finding of fact at issue, in contrast, relates to

respondent’s general reactions when he became angry—particularly with adults

involved in the case—and how respondent reacted inappropriately by leaving the

situation in an enraged state. We hold that the trial court’s Finding of Fact 50

regarding respondent’s inability to restrain his emotions when interacting with the

DSS employees who were working to ensure Josiah’s care and attempting to reunify

Josiah with respondent is supported by the social worker’s testimony.

      Next, respondent challenges Finding of Fact 28 which states:

            28. [Respondent’s 10 January 2018 Comprehensive
            Clinical Assessment] recommended that [respondent]
            engage with outpatient substance abuse therapy including
            group and individual counseling as well as to follow
            through with his physical health needs through regular
            care by his physician.




                                         -9-
                                      IN RE J.C.L.

                                   Opinion of the Court



Respondent represents that the recommendations from the 10 January 2018

assessment referenced in Finding of Fact 28 are instead correctly stated in Finding

of Fact 36:

              36. The CCA completed by [respondent] on January 10,
              2018 recommended two avenues in which to address his
              substance abuse issues. [Respondent] was to participate in
              basic level substance abuse services to address his
              diagnoses of Cannabis Use Disorder, Moderate[;] and
              Stimulant Use Disorder (Methamphetamines) Mild as well
              as to identify preliminary goals and corresponding stages
              of change and complete a relapse prevention plan; OR
              engage in individual therapy to address his diagnoses of
              Cannabis Use Disorder, Moderate[;] and Stimulant Use
              Disorder (Methamphetamines) Mild as well as to identify
              preliminary goals and corresponding stages of change and
              to complete a relapse prevention plan. In addition, if
              [respondent] is unsuccessful in abstaining from illegal
              substance[s] or legal substances not prescribed, he shall
              participate in Substance Abuse Intensive Outpatient
              Services.

We agree with respondent that Finding of Fact 36 accurately sets forth the

recommendations of his 10 January 2018 Comprehensive Clinical Assessment.

Finding of Fact 28 also includes recommendations from respondent’s FCT clinician,

from whose program respondent was terminated at the end of August 2018. This

Court will further consider this portion of Finding of Fact 28 accordingly.

      Respondent additionally submits that Finding of Fact 42 is not supported by

the evidence. This finding of fact states:

              42. [Respondent] has not completed individual and group
              counseling/therapy.



                                             -10-
                                    IN RE J.C.L.

                                 Opinion of the Court



Respondent contends that the recommendation made by his FCT clinician at the time

that respondent was terminated from the Family Centered Treatment program was

that he “continue” participating in substance abuse treatment with group and

individual counseling, which respondent completed in December 2018. However, the

trial court found that respondent’s basic level substance abuse course did not

encompass group or individual counseling, and respondent has not challenged this

finding. Although respondent testified that he was engaged in some individual

therapy, respondent could not articulate the services that he received from the

therapist apart from his statement that she provided “safe, you know, practices and,

you know, solutions, recommended agencies or groups that we can take.” Accordingly,

we are not persuaded by respondent’s challenge to Finding of Fact 42.

      The Court next addresses respondent’s objections to Findings of Fact 72 and

74. The findings state:

             72. [Respondent] blames his lack of completing the court’s
             reunification requirements on other people.

             ....

             74. The juvenile has been out of the home for 769 days. The
             parents are not taking responsibility for why the juvenile
             came into custody, nor have they completed the court’s
             reunification requirements.

Respondent claims that these findings are not supported by clear, cogent, and

convincing evidence, because the FCT clinician testified that the clinician observed

the parents “progressing and taking responsibility for DSS’s involvement,” the


                                        -11-
                                     IN RE J.C.L.

                                  Opinion of the Court



October 2018 letter from the FCT clinician identified behaviors displayed by

respondent of “ownership” and “less blaming,” and respondent testified that

respondent had learned not to blame other people. Although respondent may have

shown some behaviors characterized by “ownership” and “less blaming” in sessions

with the FCT clinician, at the hearing, respondent blamed the continuances allowed

in the case, rather than respondent’s inability to meet the requirements of his case

plan, as the reason why the case had gone on for so long. Respondent further stated

that the delay was not his fault. The social worker added testimony that, during the

entirety of the case, respondent never accepted any responsibility for the

circumstances that led to Josiah coming into DSS custody. These findings of fact

numbered 72 and 74 are thus supported by record evidence.

      Respondent likewise challenges Finding of Fact 60 which provides:

            60. The juvenile has special needs. He is physically
            aggressive (biting, kicking, hitting). He has extreme
            tantrum behaviors that can last from minutes to hours
            especially if he is not getting his way or is being told no. He
            recently has begun being aggressive with animals in the
            foster home (throwing and hitting them with toys, pulling
            tails and ears and kicking) despite all attempts at
            redirection.

Respondent contends that there is no evidence to support the portion of this finding

which recites that Josiah had kicked any animals or hit them with toys. We agree

with respondent’s contention and therefore disregard said portion of Finding of Fact

60. Respondent otherwise concedes that this factual finding is supported by the



                                         -12-
                                         IN RE J.C.L.

                                      Opinion of the Court



evidence, but offers that Josiah’s behaviors are merely the normal behaviors of a two-

year-old child and are not likely to be long-lasting.3 This argument is entirely

speculative and unsupported by any evidence presented at the hearing. Rather, the

evidence showed that Josiah’s behaviors were extreme for a child of his age and were

serious enough to require Josiah to begin occupational therapy and behavior therapy

treatments.

      Respondent poses challenges to Findings of Fact 70 and 71, which included

these determinations of the trial court:

               70. Neither parent has taken the opportunity to learn
               about the special needs of the juvenile.

               71. [Respondent] does not know the special needs of the
               juvenile. He blames DSS for any problems associated with
               the juvenile.

Respondent posits that it is unclear to what opportunities the trial court refers in

Finding of Fact 70, because there was no evidence presented at the hearing regarding

any opportunities for respondent to learn more about Josiah’s special needs other

than at the termination hearing itself. Respondent also claims that he was rightfully

confused about what special needs Josiah has, because there is no definition of the

term “special needs” in the North Carolina General Statutes; as a result, the meaning

of this term is fluid and dependent upon the context in which it is used. Respondent




      3   Josiah was three years old at the time of the termination hearing.

                                             -13-
                                      IN RE J.C.L.

                                   Opinion of the Court



further argues that there is no evidence that he blamed DSS for Josiah’s special

needs.

         In making this argument, respondent ignores the thirteen Child and Family

Team Meetings DSS held or attempted to hold with him over the course of the case

in an effort to discuss Josiah’s needs. Respondent either failed to attend, refused to

attend, or cancelled nine of these thirteen sessions. The uncontroverted evidence in

this case establishes that Josiah has special needs. Respondent admitted that he did

not know what those needs were and rejected the fact that Josiah had special needs,

asserting that he thought special needs were “like autism or Downs Syndrome.” He

blamed Josiah’s aggressive behavior on Josiah’s placement in daycare while in DSS

custody and, although he admitted Josiah would need therapy, he asserted that this

need was due to Josiah being “bounced around everywhere” while in DSS custody.

Respondent refused to take any ownership of his role in Josiah’s placement with DSS.

The evidence shows that respondent was given numerous opportunities over the

duration of the matter to learn about Josiah’s special needs, but respondent failed to

do so and instead blamed Josiah’s problems on DSS. Any confusion held by

respondent about Josiah’s special needs is the consequence of respondent’s failure to

engage in his case plan and is not the result of the lack of a statutory definition for

the term “special needs” as applied to Josiah. Accordingly, we hold that Findings of

Fact 70 and 71 are supported by clear, cogent, and convincing evidence.

         Respondent lastly challenges Findings of Fact 44 and 69:


                                          -14-
                                      IN RE J.C.L.

                                   Opinion of the Court



             44. [Respondent] has stated he will not take any
             medications for any reason to assist him in managing
             mental health symptoms.

             ....

             69. The parents missed 90% of the meetings that have to
             do with the juvenile’s special needs.


We agree with respondent’s arguments concerning these referenced findings of fact.

With regard to Finding of Fact 44, the social worker testified that over the course of

respondent’s participation in FCT, respondent was never prescribed medication to

manage any mental health symptoms, thus rendering respondent’s statement that

he would refuse to take medications, if prescribed, to be irrelevant with respect to his

progress on his case plan. With regard to Finding of Fact 69, as noted above, the

uncontroverted evidence was that respondent missed or cancelled nine of thirteen

meetings intended to address the juvenile’s special needs—a rate of 70% rather than

90%. Consequently, we disregard Findings of Fact 44 and 69 in our analysis of the

trial court’s adjudicatory conclusions of law.

                 Conclusion of the Existence of the Ground of Neglect

      This Court now addresses respondent’s argument that the trial court erred in

concluding that grounds exist to terminate his parental rights based on neglect. A

trial court may terminate parental rights when it concludes that the parent has

neglected the juvenile within the meaning of N.C.G.S. § 7B-101. N.C.G.S. § 7B-

1111(a)(1) (2019). A neglected juvenile is defined, in pertinent part, as a juvenile


                                          -15-
                                       IN RE J.C.L.

                                    Opinion of the Court



“whose parent, guardian, custodian, or caretaker does not provide proper care,

supervision, or discipline; . . . or who lives in an environment injurious to the

juvenile’s welfare . . . .” N.C.G.S. § 7B-101(15) (2019).

             Termination of parental rights based upon this statutory
             ground requires a showing of neglect at the time of the
             termination hearing or, if the child has been separated
             from the parent for a long period of time, there must be a
             showing of past neglect and a likelihood of future neglect
             by the parent.

In re D.L.W., 368 N.C. 835, 843, 788 S.E.2d 162, 167 (2016) (citing In re Ballard, 311
N.C. 708, 713–15, 319 S.E.2d 227, 231–32 (1984)). “When determining whether such

future neglect is likely, the district court must consider evidence of changed

circumstances occurring between the period of past neglect and the time of the

termination hearing.” In re Z.V.A., 373 N.C. 207, 212, 835 S.E.2d 425, 430 (2019)

(citing Ballard, 311 N.C. at 715, 319 S.E.2d at 232). We agree that “[a] parent’s failure

to make progress in completing a case plan is indicative of a likelihood of future

neglect.” In re M.J.S.M., 257 N.C. App. 633, 637, 810 S.E.2d 370, 373 (2018) (citing

In re D.M.W., 173 N.C. App. 679, 688–89, 619 S.E.2d 910, 917 (2005)).

      By orders entered 7 July 2017, the trial court adjudicated Josiah to be a

neglected juvenile and established a case plan for respondent. In its termination

order, the trial court made numerous findings which demonstrated respondent’s lack

of progress and concluded that there was a reasonable likelihood that the neglect

would reoccur if Josiah were returned to respondent’s care. As discussed in part



                                           -16-
                                    IN RE J.C.L.

                                 Opinion of the Court



above, the trial court found: (1) respondent engaged in Family Centered Treatment,

which is traditionally a nine- to twelve-month program, from August 2016 to August

2018, and completed only two of the four phases of the program, struggled with

ownership of past trauma and experiences, never followed through with the

requirements to progress in the program, and was discharged due to his inability to

complete his goals; (2) after the commencement of the termination proceeding,

respondent enrolled in a parenting program that was not sanctioned by DSS,

attended four classes, and failed to complete the program; (3) respondent completed

a Comprehensive Clinical Assessment on 10 January 2018 that recommended two

different avenues by which he could responsibly address his substance abuse issues,

but respondent prolonged his engagement of substance abuse services due in part to

his willful delay in reinstating his Medicaid insurance coverage; (4) respondent

completed a basic level substance abuse course in December 2018 but it did not

include group or individual counseling, which had been recommended when he was

discharged from the FCT program; (5) respondent informed the social worker that he

would never really stop smoking marijuana, respondent was arrested for possession

of marijuana and methamphetamine on 2 December 2017, respondent was convicted

of said charges on 10 May 2018, and respondent was incarcerated for these

convictions until 9 July 2018; (6) DSS requested that respondent submit to twenty-

three drug screens, of which eight were positive for marijuana—including one taken

the day after he was released from incarceration—eight of which were negative, and


                                        -17-
                                      IN RE J.C.L.

                                   Opinion of the Court



seven to which respondent refused to submit; (7) respondent struggled with recurrent

anger issues and his main reaction to conflict, or situations that angered or frustrated

him, was to remove himself from the situation, leaving in an enraged state and not

addressing the issue that made him angry; (8) although respondent lived in the same

home since September 2017, he was late with rent several months, he received

several disconnect notices from the utility company, and he was not able to have gas

connected to the residence as the home’s source for heat, thus leading to respondent’s

use of a space heater that inadequately heated the home; (9) respondent did not enroll

in a formal budgeting program as ordered, even though he was referred to three

different programs; (10) respondent attended only one appointment with Foothills

Credit Counseling on 10 April 2018, with said appointment revealing that

respondent’s budget operated with a monthly deficit, that respondent’s budget did

not include the cost of having Josiah or Josiah’s half-sibling in the home, that

respondent’s expenses had increased since the analysis of his budget, and that

respondent’s financial situation continued to be extremely tenuous; (11) respondent

did not know the details of Josiah’s special needs and failed or refused to attend eight

of thirteen Child and Family Team Meetings to discuss Josiah’s needs; (12)

respondent continued to deny the reasons for DSS’s custody of Josiah through 22

January 2019, blamed DSS for Josiah’s issues, and blamed others for respondent’s

failure to complete components of his court-ordered case plan; and (13) respondent

did not take responsibility for the reasons for Josiah’s custody with DSS, and


                                          -18-
                                          IN RE J.C.L.

                                       Opinion of the Court



respondent’s progress over the course of two years to resolve the issues which led to

Josiah’s custody with DSS was not sufficient for the trial court to have found that

Josiah would receive proper care and supervision from respondent during an

unsupervised visit or trial home placement.

       Although respondent made some progress toward completing his court-ordered

case plan, his success was extremely limited and insufficient in light of Josiah’s

placement in DSS custody for over two years. We agree with the trial court that its

findings demonstrate that there is a likelihood of repetition of neglect in the event

that Josiah is returned to respondent’s care and custody. This Court therefore affirms

the trial court’s adjudication on the ground of neglect to terminate respondent’s

parental rights.4

       Due to our conclusion that the trial court did not err in adjudicating the ground

of neglect, we need not address respondent’s arguments regarding the ground of




4       We note that respondent also expressly argues that the trial court’s findings regarding
respondent’s tenuous financial situation are insufficient to support a finding of the likelihood
of repetition of neglect. In support of his argument, respondent cites In re Nesbitt, 147 N.C.
App. 349, 555 S.E.2d 659 (2001), in which the Court of Appeals concluded that a parent’s
inability to “mak[e] ends meet from month to month” is not “a legitimate basis upon which to
terminate parental rights” on the ground of failure to make reasonable progress pursuant to
N.C.G.S. § 7B-1111(a)(2). Id. at 358–59, 555 S.E.2d at 665–66. Nesbitt, however, is inapposite
here, because, while N.C.G.S. § 7B-1111(a)(2) states in part that “[n]o parental rights . . .
shall be terminated for the sole reason that the parents are unable to care for the juvenile on
account of their poverty,” id., the ground of neglect does not have a similar prohibition, see
N.C.G.S. § 7B-101(15), -1111(a)(1). Moreover, the trial court did not premise its finding of
neglect solely on respondent’s tenuous financial situation, which is only one of several factors
supporting the trial court’s conclusion that there is a likelihood of repetition of neglect should
Josiah be returned to respondent’s care and custody.

                                              -19-
                                      IN RE J.C.L.

                                   Opinion of the Court



failure to make reasonable progress pursuant to N.C.G.S. § 7B-1111(a)(2). See In re

A.R.A., 373 N.C. 190, 194, 835 S.E.2d 417, 421 (2019).

                             Best Interests Determination

      Respondent argues that the trial court abused its discretion in concluding that

it was in Josiah’s best interests to terminate respondent’s parental rights. We

disagree with respondent’s contention.

      Once a trial court has adjudicated that grounds exist to terminate parental

rights, it proceeds to the dispositional stage of a termination of parental rights

hearing. N.C.G.S. § 7B-1110 (2019). At disposition, a trial court must consider the

following factors and make findings as to any of them which it deems relevant:

             (1) The age of the juvenile.

             (2) The likelihood of adoption of the juvenile.

             (3) Whether the termination of parental rights will aid in
                 the accomplishment of the permanent plan for the
                 juvenile.

             (4) The bond between the juvenile and the parent.

             (5) The quality of the relationship between the juvenile and
                 the proposed adoptive parent, guardian, custodian, or
                 other permanent placement.

             (6) Any relevant consideration.
Id. A trial court’s determination of whether termination of parental rights is in a

juvenile’s best interests “is reviewed solely for abuse of discretion.” In re A.U.D., 373
N.C. 3, 6, 832 S.E.2d 698, 700 (2019) (citing In re D.L.W., 368 N.C. 835, 842, 788


                                            -20-
                                     IN RE J.C.L.

                                  Opinion of the Court



S.E.2d 162, 167 (2016)). This high standard of review requires a showing that “the

court’s ruling is manifestly unsupported by reason or is so arbitrary that it could not

have been the result of a reasoned decision.” In re T.L.H., 368 N.C. 101, 107, 772
S.E.2d 451, 455 (2015).

      In the present case, the trial court made the following findings of fact in

support of its conclusion that termination of respondent’s parental rights was in

Josiah’s best interests:

             1. The juvenile is three years of age.

             2. There is a high likelihood that the juvenile will be
             adopted. The juvenile was placed in a pre-adoptive home
             on January 18, 2019.

             3. This [c]ourt has previously adopted a permanency plan
             for this juvenile of adoption, and termination of the
             parental rights as ordered herein will aid in the
             accomplishment of this plan.

             4. As to the bond between the juvenile and [his parents,]
             the [c]ourt finds as follows: There is a bond between the
             juvenile and his parents. However, the parents have not
             raised the juvenile since he was six months of age. The
             parents do not know his special needs, much less how to
             appropriately address those needs.

             5. As to the relationship between the juvenile and the
             prospective adoptive parents, the [c]ourt finds as follows:
             [T]he juvenile refers to the prospective adoptive parents as
             Mom and Dad. He consistently relies on them to meet his
             basic needs, goes to them for comfort and has a secure
             attachment to them. The prospective adoptive parents
             ensure that the juvenile attends occupational therapy and
             behavioral therapy.



                                         -21-
                                      IN RE J.C.L.

                                   Opinion of the Court



             6. The juvenile is in the same pre-adoptive home as his
             half-brother.

Respondent only challenges the trial court’s findings that there is a “high likelihood”

that Josiah will be adopted and that he was “placed in a pre-adoptive home on

January 18, 2019.” Respondent represents that the evidence only established that

Josiah’s placement was in a “potential pre-adoptive” home, and not a “pre-adoptive”

home. This argument rests upon a distinction without a difference, as all pre-adoptive

homes are by their nature inherently potential. The social worker testified that

Josiah’s current placement providers had expressed an interest in adopting Josiah

and his half-sibling, that the home of these providers was considered a “therapeutic

home” for Josiah’s half-sibling, that the providers were participating in the half-

sibling’s therapy appointments, and that the providers were taking Josiah to his own

appointments. Additionally, although Josiah had been placed with his current

placement providers for less than three months, he was already referring to them as

“Mom” and “Dad.” This evidence supports the trial court’s findings that Josiah had

been placed in a pre-adoptive home, and that there was a high likelihood of Josiah’s

adoption.

      Respondent further argues that the trial court abused its discretion in

concluding that termination of parental rights is in Josiah’s best interests in light of

respondent’s strong bond with Josiah, Josiah’s loving and affectionate relationship

with his paternal grandmother, the period of less than three months that Josiah had



                                          -22-
                                      IN RE J.C.L.

                                   Opinion of the Court



been in the pre-adoptive home, and the FCT clinician’s opinion that, given more time,

respondent potentially could have completed all of the steps of the clinical process.

While we recognize that the record in this case contains some evidence and the trial

court’s order contains some findings of fact that support respondent’s position,

nonetheless it is the province of the trial court to weigh the relevant factors in

determining Josiah’s best interests. See In re Z.L.W., 372 N.C. 432, 437, 831 S.E.2d
62, 66 (2019). The trial court’s findings show a reasoned conclusion which was not

reached arbitrarily. Accordingly, we hold that the trial court did not abuse its

discretion in determining that termination of respondent’s parental rights is in

Josiah’s best interests. Therefore, we affirm the trial court’s order.

      AFFIRMED.




                                          -23-